      Case 3:20-cv-00272-MMD-BNW Document 38 Filed 09/03/20 Page 1 of 5




 1   GRIFFITH H. HAYES, ESQ.
     Nevada Bar No. 7374
 2   DANIEL B. CANTOR, ESQ.
     Nevada Bar No. 14180
 3   LITCHFIELD CAVO LLP
     3993 Howard Hughes Parkway, Suite 100
 4   Las Vegas, Nevada 89169
     Telephone: (702) 949-3100
 5   Facsimile: (702) 916-1776
     Hayes@LitchfieldCavo.com
 6   Cantor@LitchfieldCavo.com
     Attorneys for Plaintiff
 7
                                 UNITED STATES DISTRICT COURT
 8
                          DISTRICT OF NEVADA – NORTHERN DIVISION
 9
     THE CINCINNATI SPECIALTY                         CASE NO.: 3:20-cv-00272-MMD-BNW
10   UNDERWRITERS INSURANCE COMPANY
11           Plaintiff.
     v.
12                                                    JOINT STIPULATED DISCOVERY PLAN
     RED ROCK HOUNDS, a Domestic Nonprofit                 AND SCHEDULING ORDER
13   Cooperative Corporation Without Stock
     (81)[sic]; LYNN LLOYD, individually; AND                Special Review Requested
14   TRACY TURNBOW (Interested Party)
15              Defendants.

16
     RED ROCK HOUNDS, a Domestic Nonprofit
17   Cooperative Corporation Without Stock; and
     BARBARA LYNN LLOYD,
18             Counterclaimants,
19   v.

20   THE CINCINNATI SPECIALTY
     UNDERWRITERS INSURANCE COMPANY;
21   BEEHIVE INSURANCE AGENCY, INC., a
     Utah corporation, doing business as
22   CERTIFIED INSURANCE SERVICES, INC.,
23             Counterdefendants.
     BEEHIVE INSURANCE AGENCY, INC.,
24
                Third-Party Plaintiff,
25   v.
26
     MOORE, CLEMENS & CO., INC., a Virginia
27   corporation, and DOES 1-X, inclusive,

28              Third-Party Defendants.
                                                  1
       Case 3:20-cv-00272-MMD-BNW Document 38 Filed 09/03/20 Page 2 of 5




 1            Plaintiff/Counterdefendant    THE     CINCINNATI        SPECIALTY         UNDERWRITERS

 2   INSURANCE COMPANY (“CSU”), Defendants/Counterclaimants RED ROCK HOUNDS (“Red

 3   Rock”) and BARBARA LYNN LLOYD (“Lloyd”), Defendant/Interested Party, TRACY TURNBOW

 4   (“Turnbow”), Counterdefendant/Third-Party Plaintiff BEEHIVE INSURANCE AGENCY, INC.

 5   (“Beehive”) and Third-Party Defendant, MOORE, CLEMENS & CO., INC. (“Moore”) by and

 6   through their respective counsel, hereby submit this proposed Joint Discovery Plan and Scheduling

 7   Order.

 8            During the course of the FRCP 26(f) conference the Parties and counsel discussed the

 9   presumptive discovery period set forth in LR26-1(b)(1) and agreed to an extension of same, with the

10   below suggested dates, for the reason that there are multiple parties in this case, multiple and

11   complicated issues, COVID 19 related issues, and that potentially dispositive motions are pending

12   before this Court, and that allowing more time for discovery makes sense from a practical and cost

13   savings approach, and would better serve all Parties involved herein. The Parties propose the following

14   discovery plan and scheduling order:

15                                    PROPOSED DISCOVERY PLAN

16            1.     Discovery Cut-Off Date: Red Rock and Lloyd filed their Answer on July 20, 2020.

17   ECF No. 11. To allow for all discovery to take place, the proposed cut-off date for discovery shall be

18   July 20, 2021, 365 days from the date of Red Rock and Lloyd’s Answer.
19            2.     Amending the Pleadings and Adding Parties: All motions to amend the pleadings or

20   to add parties shall be filed no later than November 20, 2020.

21            3.     Fed.R.Civ.P. 26(a)(2) Disclosures (Experts): Disclosures and reports concerning

22   experts shall be made by March 21, 2021. Disclosures and reports concerning rebuttal experts shall
23   be made by April 21, 2021, 30 days after the initial disclosure of experts.

24            4.     Dispositive Motions: The date for filing dispositive motions shall not be later than

25   August 19, 2021, 30 days after the proposed close of discovery. In the event that the discovery period

26   is extended from the discovery cut-off date set forth in this proposed Discovery Plan and Scheduling
27   Order, the date for filing dispositive motions shall be extended to be not later than 30 days from the

28   subsequent discovery cut-off date.
                                                        2
       Case 3:20-cv-00272-MMD-BNW Document 38 Filed 09/03/20 Page 3 of 5




 1           5.      Pretrial Order: The date for filing the joint pretrial order shall not be later than

 2   September 17, 2021, 30 days after the cut-off date for filing dispositive motions. In the event that

 3   dispositive motions are filed, the date for filing the joint pretrial order shall be suspended until 30 days

 4   after decision on the dispositive motions or until further order of the court. In the further event that the

 5   discovery period is extended from the discovery cut-off date set forth in this Discovery Plan and

 6   Scheduling Order, the date for filing the joint pretrial order shall be extended in accordance with the

 7   time periods set forth in this paragraph.

 8           6.      Pretrial Disclosures: The disclosures required by Fed. R. Civ. P. 26(a)(3), and any

 9   objections thereto, shall be included in the joint pretrial order.

10           7.      Extensions or Modifications of the Discovery Plan and Scheduling Order:

11           Applications to extend any date set by the discovery plan, scheduling order, or other order must

12   comply with the Local Rules.

13           8.      Initial Disclosures: The Parties shall make initial disclosures on or before October 30,

14   2020, to the extent that initial disclosures have not yet been made.

15           9.      Protective Order: The Parties may seek to enter a stipulated protective order pursuant

16   to Rule 26(c) prior to producing any confidential documents.

17           10.     Electronic Service: The Parties agree that electronic service of discovery documents

18   may be used.
19           11.     Alternative Dispute Resolution Certification: The Parties certify that they met and

20   conferred about the possibility of using alternative dispute-resolution processes including mediation,

21   arbitration, and early neutral evaluation.

22           The Parties are generally agreeable to the Alternative Dispute Resolution through, including
23   but not limited to, mediation and early neutral evaluation after an initial period of discovery.

24   Accordingly, the parties have tentatively agreed to attend mediation with Robert Enzenberger in Reno,

25   Nevada on the 21st and 22nd of January 2021. Counsel for the Parties understand that the desire to

26   mediate is subject to approval and consent by one or more of the insurers in the related matters and
27   the counsel who were not participating in the August 27, 2020 phone conference.

28
                                                          3
       Case 3:20-cv-00272-MMD-BNW Document 38 Filed 09/03/20 Page 4 of 5




 1           12.     Alternative Forms of Case Disposition Certification: The Parties certify that they

 2   considered consent to trial by a magistrate judge under 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73 and

 3   the use of the Short Trial Program (General Order 2013-01). The parties have not reached any

 4   stipulations at this stage.

 5           13.     Electronic Evidence: The Parties certify that they discussed the possibility of

 6   producing documents in electronic format, which could then facilitate presenting electronic evidence

 7   to jurors for the purposes of jury deliberations at trial. The parties have not reached any stipulations at

 8   this stage.

 9           IT IS SO STIPULATED.

10    Dated: September 3, 2020                        LITCHFIELD CAVO LLP
11                                                    By:      /s/ Griffith H. Hayes, Esq.
                                                             GRIFFITH H. HAYES, ESQ.
12                                                           Nevada Bar No. 7374
                                                             DANIEL B. CANTOR, ESQ.
13                                                           Nevada Bar No. 14180
                                                             3993 Howard Hughes Parkway, Suite 100
14                                                           Las Vegas, Nevada 89169
                                                             T: 702-949-3100/F: 702-916-1779
15                                                           Hayes@LitchfieldCavo.com
                                                             Cantor@LitchfieldCavo.com
16                                                           Attorneys for Plaintiff
17
      Dated: September 3, 2020                        RICHARD G. HILL, LTD.
18
                                                      By: /s/ Richard G. Hill, Esq.
19                                                        RICHARD G. HILL, ESQ.
                                                          Nevada Bar No. 596
20
                                                          652 Forest Street
21                                                        Reno, NV 89509
                                                          T: 775-348-0888
22                                                        rhill@richardhillaw.com
                                                          Attorneys for Defendants and
23                                                        Counterclaimants Barbara Ann Lloyd and Red
                                                          Rock Hounds
24

25

26
27

28
                                                         4
       Case 3:20-cv-00272-MMD-BNW Document 38 Filed 09/03/20 Page 5 of 5



      Dated: September 3, 2020                      COULTER HARSH LAW
 1
                                                    By:     /s/ Curtis B. Coulter, Esq.
 2                                                          CURTIS B. COULTER, ESQ.
                                                            Nevada Bar No. 3034
 3                                                          403 Hill Street
                                                            Reno, Nevada 89501
 4                                                          T: 775-324-3380
                                                            curtis@coulterharshlaw.com
 5                                                          Attorney for Defendant and Interested Party
                                                            Tracy Turnbow
 6

 7    Dated: September 3, 2020                      ERICKSON THORPE & SWAINSTON, LTD.

 8                                                  By:     /s/ John C. Boyden, Esq.
                                                            John C. Boyden, Esq.
 9                                                          Nevada Bar No. 3917
                                                            99 W. Arroyo Street
10                                                          PO Box 3559
                                                            Reno, Nevada 89505
11                                                          T: 775-786-3930
                                                            jboyden@etsreno.com
12                                                          Attorneys for Counterdefendant and Third-
                                                            Party Plaintiff Beehive Insurance Agency
13
      Dated: September          , 2020              LEWIS BRISBOIS BISGAARD & SMITH LLP
14
                                                    By:     /s/ Alice K. Herbolsheimer, Esq.
15                                                          Alice K. Herbolsheimer, Esq.
                                                            Nevada Bar No. 6389
16                                                          5555 Kietzke Lane, Suite 200
                                                            Reno, Nevada 89511
17                                                          T: 775-827-6440
                                                            Alice.herbolsheimer@lewisbrisbois.com
18                                                          Attorneys for Third-Party Defendant Moore,
                                                            Clemens & Co., Inc.
19

20                                           SCHEDULING ORDER

21           The above-set stipulated Discovery Plan of the parties shall be the Scheduling Order to this

22   action pursuant to the Federal Rules of Civil Procedure 16(b) and LR 16-1.

23           IT IS SO ORDERED.

24

25   Date:                          , 2020
26
27                                                               United States Magistrate Judge
28
                                                       5
